Title: To George Washington from Thomas Jefferson, 5 December 1788
From: Jefferson, Thomas
To: Washington, George

 

Sir
Paris Dec. 5. 1788.

I this moment discover that I have dated my letter of yesterday Nov. 4. instead of Dec. 4. tho’ the letter be gone out of my hands I hope the present will reach the bearer of it in time to accompany that, and to prevent the embarrasment of dates which it might otherwise occasion. I have only to repeat assurances of the sentiments of esteem & respect with which I have the honor to be Your Excellency’s Most obedt and most humble servt

Th: Jefferson

